Case 19-05217-lrc      Doc 18     Filed 09/07/21 Entered 09/07/21 12:04:05          Desc Main
                                  Document      Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: September 7, 2021
                                                         _____________________________________
                                                                    Lisa Ritchey Craig
                                                               U.S. Bankruptcy Court Judge

 _______________________________________________________________


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN THE MATTER OF:                           :       CASE NUMBERS
                                            :
CASSANDRA JOHNSON LANDRY,                   :       BANKRUPTCY CASE
                                            :       18-55697-LRC
      Debtors.                              :
_____________________________               :
                                            :
TAMARA BELL,                                :       ADVERSARY PROCEEDING
                                            :       NO. 19-05217
       Plaintiff,                           :
                                            :
       v.                                   :
                                            :
CASSANDRA JOHNSON LANDRY,                   :       IN PROCEEDINGS UNDER
                                            :       CHAPTER 7 OF THE
       Defendant.                           :       BANKRUPTCY CODE

                                                ORDER

       Plaintiff filed a complaint against Defendant on May 20, 2019. Since that time,

Plaintiff has taken no action to bring this case before the Court for trial or other disposition.
Case 19-05217-lrc     Doc 18   Filed 09/07/21 Entered 09/07/21 12:04:05      Desc Main
                               Document      Page 2 of 2




Therefore,

      IT IS ORDERED that, unless Plaintiff files within twenty (20) days from the date of

the entry of this Order an appropriate motion or status report, the case shall stand

DISMISSED for want of prosecution without further order of this Court. See BLR

7041-1(a)(3) (N.D. Ga.).

                                   END OF DOCUMENT

Nubiyn M. Mzekewe
Mzekewe Legal LLC
Post Office Box 849
Atlanta, GA 30301

Cassandra Johnson Landry
869 Natchez Valley Trace
Grayson, GA 30017-4963




                                           2
